 In the Matter Of WASHINGTON METAL TRADES, INC.j ET AL.-andUNITEDBROTHERHOOD OF WELDORS, CUTTERS & HELPERS OF .'AMERICACase No. R-3886.-Decided August 14, 1942,Jurisdiction: "steel fabricating and machinery manufacturing industry.Practice and Procedure:petitionsdismissedwhere no appropriate unit withinscope of petitions ; Association-wide unit confined to welders, burners, helpers,and leadmen employed by named members of Association and non-membersauthorizing Association to execute collective bargaining agreements on theirbehalf,lieldinappropriate, where proposed-unit had not been established bycollective bargaining or in actual practice, and where additional member andnon-member companies employing similar workmen were not included in thepetitions.Gros'scup,Morrow c6 Apibler,byMr. 'Pendleton. MillerandMr.John Ambler,of Seattle, Wash., for the Association and the Companies.Houghton, Cluck & Coughlin,byMr. Edevard E. Henry,of Seattle,Wash., andMr. Nathan J. Kaplan;.ofChicago, Ill., for the United.Mr. L. Presley Gill,, ofSeattle,Wash." foi -the X. F. of L.Mr: Max E. Halpern,of counsel to the Board.DECISION "ANDORDERdSTATEMENT OF THE CASEUpon a petition and 3 amended petitions duly filed by UnitedBrotherhood,.. ofWeldors, Cutters & Helpers of America,' hereinarisen, concerning the representation of employees ofWashingtonMetal Trades, Inc., Seattle,Washington, herein called the Associa-tion, and 20 named -companies of Seattle, Washington, and. vicinity,herein called the 'Companies, the National Labor Relations . Boardprovided for an appropriate hearing upon due notice before DanielR. Dimick, Trial Examiner. Said hearing was held at Seattle, Wash-ington, on April 13, 14, 15, 16, 17, and 18, and May 7, 18, 25, and 26,1942..The Association, the Companies, the United,. and various1The name of the United was amended at the hearing to read'as above.43 N. L. R. B., No. 20.158 WASHINGTON METAL TRADES, INC.159A. F. of L. unions appeared and participated in the hearing.2 Fullopportunity.'to,be heard; to examine and cross-examine witnessesi, andto introduce evidence bearing upon the issues was afforded all' parties.During the 'course of the hearing counsel for the A. F. of L. movedto dismiss. the proceeding upon the ground that no question concern-ing representation had arisen in that no formal request was made.upon the. Association for recognition of the United as majorityrepresentative of the employees in an appropriate bargaining unit.The Trial Examiner reserved ruling on this motion. The motion ishereby denied.Counsel for the A. F. of L. moved, upon two occa-sions, to dismiss the( proceeding for the reason that the United hadnot established sufficient representation to warrant an investigationand certification.The Trial Examiner- reserved ruling upon- the .motions.The motions are hereby denied.' Counsel for the A. F. of L.'alsomoved to dismiss the proceeding upon the ground that it waslimited to the 20 Companies named therein and did not include, asnecessary parties entitled to notice and an. opportunity to be heard,certain additional member companies and other companies for whichthe Association is authorized to negotiate bargaining agreements, allof which member and non-member. companies employ full or part-time welders, burners, and helpers.Counsel,; for the Association and'the Companies made a statement, which we construe as a motion todismiss the proceeding for similar reasons.The _ Trial - Examinerreserved ruling on said motions.For the reasons. hereinafter stated,said motions are hereby granted.During the'course of the hearing,the Trial Examiner made several rulings on other motions and onobjections, to the admission of evidence.The Trial Examiner's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.2 International.Brotherhood of Boilermakers,Iron Ship.Builders,Welders and Helpersof America,Local No. 541, herein called'tlie Boilermakers;Welders,,and InternationalMolders and Foundry Workers Union of North America, Local 311,appeared pursuantto notice.International Association of Machinists,Welders Union, Local 1351; hereincalled the Machinists Welders, Machinist Union Local 130 (Everett,Washington), andStove Mounters Union, Local 71, although served with notice,'failed to appear.At thehearing the Trial Examiner granted motions to intervene by the following A. F. of L.affiliates:International Brotherhood of Boilermakers,Iron Ship Builders and Helpers ofAmerica, Local Nos. 104 and 716; International Brotherhood of Blacksmiths, Drop Forgersand Helpers Local No. 106 ; International Association, of Machinists,. Local' No. 79 andAuto Mechanics Local No.289; International Molders and Foundry Workers Union ofNorth America,Local No. '158; International Association of.Bridge,Structural & Orna-mental Iron Workers, Shopmen'sLocal No. 506; Sheet Metal Workers International Asso-ciation,Local Union No: 99 ; Assortment Workers Local Union No. 383; and Auto 'SheetMetal Workers'Union No.387.The A.F. of L.affiliates appearing herein are collectivelyreferred to as the A. F. of L.SeattleMetal Trades Council with which all these Unions,except Molders Local 311,are affiliated,also appeared. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the course of the hearing the A. F. of L. filed a brief whichthe Board has considered.On June 18, 1942, the Association. filed itsbrief which the Board has considered also.Pursuant to'notice duly served upon all the parties, a hearing for thepurpose of oral argument was held before: the Board on July '16, 1942,atWashington,- D. C.The United and the.A. F. of L. appeared by'counsel, participated, and presented oral argument.' .Upon the entire record in the case, the Board makes the following-:FINDINGS OF FACT1.THE BUSINESS OF THE ASSOCIATION AND THE COMPANIESWashington Metal Trades, Inc., is a non-profit organization consist=ing of approximately 50 member companies engaged in the- inetaltrades manufacturing industry in Seattle, Washington, and vicinity.It represents its member companies and other companies in the in-dustry, which are not members of the Association but : which havegranted it express. authorization; in bargaining negotiations' and ex-ecutes collective bargaining agreements on their behalf.. .The'.partiesare agreed that the Association is subject to the 'jur`isdiction of theBoard.Of the 20 Companies narned in the last'amended petition, 14 aremembers of the Association 4 and '6, though not members, have author'ized the Association to bargain collectively with labor organizations ontheir behalf.'The. Companies are' engaged in steel fabrication or,-Inachinery manufacture, and operate boiler, machine, sheet metal orblacksmith shops. and forges or foundries,' at their respective plants.During the year 1941, each of said Companies purchased raw materials,'consisting of iron, steel, and scrap, in amounts varying in value amongthe various Companies from $30,000 to more than $5;000,000,. approxi-mately 50 percent of which was obtained from points outside' the Stateof Washington. During the same period each of the Companies manu-factured finished products in amounts varying in value from $80,000 to$10,000,000, approximately 50 percent of which was distributed outside'the State of Washington.'Each of the Companies admits that it isengaged in commerce"within.the meaning of the, Act.Counsel for the A. F. of L. also appeared for the Metal Trades Department of theAmerican Federation of Labor, asamiuus curiae,and also presented a written requestof the International Brotherhood of Boilermakers. Iron Ship Builders and Helpers ofAmerica for leave to review the' record and file a brief, which latter request was deniedby the Board at the oral argument.4The 14 member companies are listed in Appendix A, attached hereto:The six non-member companies are listed in Appendix B, attached hereto.The percentages set forth in the text are average, the Companies purchasing from ato 9S percent of their raw materials outside the State and selling or shipping from 10 to90 percent of their finished products outside the State. WASHINGTON METAL TRADES, INC.161II.THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Welders, Cutters &'Helper's of America isan unaffiliated labor organization, admitting to membership welders,cutters (burners), and helpers.International Association of Machinists, Welders, Union Local 1351and International Brotherhood of BoilermVkers, Iron Shipbuilders,Welders and Helpers of America, Local No. 541 are labor organizations,affiliated with the American Federation of Labor, admitting to mem-bership only welders.Seattle Metal Trades Council is a labor organization affiliated withthe Metal Trades Department of the American Federation of Labor,composed. of affiliated labor organizations in Seattle and the 'vicinitybehalf for purposes of collective bargaining:International Brotherhood of Boilermakers, Iron Shipbuilders :andHelpers of America, Local Nos. 104 and 716; International- Brother=hood of Blacksmiths, Drop Forgers and Helpers Local No;.106; :Inter-national Association of Machinists, Local No. 79, and Auto =MechanicsLocal No. 289; International Association of -Bridge, Structural & Orna-mental Iron Workers, Shopmen's Local No. 506; Sheet Metal Workers,International Association; Local Union No. 99; Assortment WorkersLocal Union No. 383; Auto Sheet Metal Workers' Local Union 387;and International Molders and Foundry Workers Union_ of NorthAmerica, Local 158, are labor organizations affiliated with the Amer-ican Federation of Labor and the Seattle Metal Trades Council, ad-mitting to membership production employees of the Companies.International'Molders and Foundry Workers Union of North Amer-ica, Local No. 311 is a labor organization, affiliated with: the AmericanFederation of Labor, admitting to membership production employeesof the Companies.III.THE ALLEGEDQUESTION CONCERNINGREPRESENTATIONThe controversy in this case arises out of the claim of the Unitedthat "welders, cutters (burners), their helpers and leadmen who workin connection therewith" constitute. an appropriate bargaining unit.The A. F. of L., disputing the appropriateness of such, a-unit, requestsdismissal of the petition.The Association and the Companies,' whiletaking no position as to whether a unit of welders, burners, helpers,.and leadmen, is appropriate, request that the petition be dismissed forthe reason that any unit found' to be appropriate, must be an Associa-tion-wide unit.The A. F. of L. -likewise urges a dismissal on similargrounds.4S1039-42--11.. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Association ' was.. organized in 1936 for the purpose, as statedin its Articles of Incorporation,* of improving and advancing- themetal trades industry in the State of Washington and' of promotingcooperative relations between employers-and employees.Since 1937;theAssociation has negotiated annual, exclusive bargaining agree=ments with various A. F. of L. affiliates, on= behalf of its membersand other employers in he - industry: which, although non-members,have granted the Association express authorization for. that purpose.According to, H. D. Hailey, executive secretary of the Association, the'contracts negotiated by the Association cover such of the Companiesas' employ members of the contracting union or perform work overwhich such union asserts jurisdiction.In 1936,' the BoilermakersW'Ve]ders was chartered by the International Brotherhood of Boiler--makers, Iron Shipbuilders. and Helpers of America, and in 1937 theMachinists Welders was chartered by 'the International Association ofMachinists, both "of which were composed execlusively of welders intheir respective crafts.Thereafter, the Association' entered- into an-nual, collective agreements with these welders' locals which covered asa unit welders in each of the crafts and were operative as`fo all of theCompanies which employed boilermaker and machinist welders.' - Con-currently the Association entered into contracts with the various craftgroups, which contracts, except those with the Boilermakers and Ma-chinistsWelders locals, covered a unit of production employees, in-cluding welders or' burners over whom the respective craft groups.asserted jurisdicti.on.sThe most recent Association contracts wereeffective until April,1, 1942,,and automatically renewed from year toyear unless required notice was given., and were, by; express provisionor in 'practice, closed=shop contracts.Several of the Companies also7The Companies covered-by the Association contract with the Boilermakers Weldersare : Pacific Car &, Foundry.Co., Isaacson Iron.works,Washington Iron Works,-WesternBlower Company,Sumner IronWorks,Puget Sound Sheet Metal Works, 'Hydraulic Sup-plyManufacturing Co., Inc.,Puget Sound Machinery Depot,Seattle Boiler Works, CanalBoilerWorks, Acme Tank&Boiler Co., AreweldMfg. Co.,Inc.,- Apex SheetMetal Works,H. Amick Sheet Metal Works,and National Steel Construction Co.The Companies cov-ered by the Association contract with the Machinists Welders are:Markey MachineryCompany,' Inc.; Prescott Iron Works,C.Kirk'HillmanCo.,Webster-Brinkley Co., andYoung Iron Works.s Tlie Companies covered by Association contracts with the" various A. F. of L. Unionsare :Machu fists:Pacific Car&Foundry Co.,Isaacson Iron Works, Washington Iron Works,Western Blower Company, Sumner Iron Works,Hydraulic Supply Manufacturing Co., Inc.,PiigetSound Machinery Depot, Seattle.BoilerWorks,Markey Machinery Company, Inc.,Prescott Iron Works, C.Kirk HillmanCo.,Webster-Brinkley Co.,and Young Iron Works,Boilermakers(Local 101j):IsaacsonIron Works,Washington Iron Works;Western BlowerCompany, Sumner IronWorks, Puget Sound Sheet MetalWorks, HydraulicSupply Manu-facturing Co., Inc., Puget Sound Machinery, Depot,and Seattle Boiler Works. -Blacksmiths:Pacific Car&Foundry Co.,, Isaacson Iron Works,Washington Iron Works, and YoungIron Co.Holders:Pacific Car&Foundry Co., Washington Iron Works, and Webster-Brinkley Co.AutoMechanics:Isaacson Iron Works.Structural IronWorkers:PacificCar & Foundry Co., and Isaacson Iron Works. WASHINGTON METAL TRADES, INC.163entered intocontracts,with various A. F. of'L.craft unions,coveringproduction employees who performed work, including welding and-burning, over which these unions asserted jurisdiction .9Of these in;dividual-company- contracts, .the two contracts ,with: Pacific .Car.. &-Foundry Co. -are for 2-year periods, expiring June 15, 1942, and 'De-cember 31, 1942, respectively, and are renewable from year to year,unless notice of termination is given,-and the contracts with the foursheet,metal companies 10 run for 1-year periods and expire in Januaryof each year, -unless prior notice of terminationis 'given.-At various tunes during the months of October,, November; and'De-cember'1941, the United unsuccessfully sought recognition from theAssociation.The United claims that on or -about Deceiriber .15,1941, itadvised' the Association that it represented 100 percent of the weldersemployed by the members of the. Association and requested -the.Asso-cia.tion to enter into bargaining negotiations with it.The Associationrefused to accede to the demands of the United in'view of the above-described existing contracts with. the A. F.'of L. affiliates which it'con-sidered valid and. binding upon 'the member and non-member corn-parries covered thereby. In view,of our decision upon :the principalissues, it is unnecessary to determine whether or not any of these con-'tracts constitutes a bar to a present investigation and'certification ofrepresentatives:As previously. stated, the United claims a unit of welders, cutters(burners), helpers, and leadmen.However, it has failed to indicateclearly the' limits of its claim or airy reasonable basis therefor:At thehearing it urged that welders, burners,, helpers, and leadmen employedfull time in such capacities, constituted an appropriate unit.At theoral argument,however, it claimed that all craftsmen employed 50percent or more of their time a's welders, burners, helpers, or leadmenshould be included in the -unit. In addition to having taken. these in-consistent positions it is clear.that its latter position of including work-ers who spend 50 percent or more of their time doing such work wouldnot prevent the jurisdictional disputes which the United seeks to avoid,.since many -of the employees of the craft unions-herein involved areengaged in welding and burning varying amounts of their'time.Likewise, it is not established, as the United asserts, that the uniturged follows .an established pattern of collective bargaining.While.theMachinists' and Boilermakers have each established separategThe contracts made,by individual Companies with various A. F. of L.Unions are:Pacific Car&Foundry Co.with Boilermakers Local 716; Pacific Car & FoundryCo. withAuto Sheet Metal Workers : Western Blower Company and Assortment Workers ; WeeternBlower Company,Puget Sound Sheet Metal Works, Apex Sheet Metal Works, H. AmickSheet Metal' Works. and Sheet Metal Workers.10Western Blower Company,Puget Sound Sheet Metal Works,Apex Sheet Metal Works.H. Amick Sheet Metal Works. 164DECISIONS OF' NATIONAL. LABOR RELATIONS BOARDlocals 11 confined to welders, ` the burners were, not included in suchunits, but were'tdmitted.to membership in other craft groups and cov-ered by contracts between the various A. F. of L. craft unions and theAssociation or individual Companies.Also, as is apparent from whatwe have stated above, almost all the Companies had a, number of con=tracts covering .welders in their employ, some of whom were coveredby an exclusive welders' contract, whereas other welders were includedwith production employees in the craft contracts.- Thus it cannot besaid that the unit alleged to be appropriate by the United hasbeen established either by collective bargaining or by' actual workingpractice.While many disputes have arisen in the past because of theconflicting jurisdictional.claims.of the various craft unions over weld-ers, we are not convinced that by upholding,the United's claim.suchconflict would be eliminated or that the universal transfer system, nowin effect between the various A. F. of L. craft 'unions, will not measur-ably reduce the difficulties which have existed.Finally, however, the petitions of the United are defective in thatthey name only 14 members of the Association and 6 non-members. Asstated above, the Association has for many years negotiated collectivebargaining agreements for member and non-member companies, andthe contracts involved, for the most part, have been between the.Asso-ciation and the various unions involved.The record establishes thatnumerous companies, both members and non-members, other than thosenamed in the petitions, employ welders, burners, helpers, and leadmenand that the Association has negotiated collective bargaining agree-ments on behalf of such companies. The United made no explanationfor its failure to include these additional companies in its petitions.Although the United claimed at the oral argument that it desired anelection and certification on an Association-wide basis, the. proceedingsdo not warrant such a direction.For all of the foregoing reasons, we shall dismiss the petition andamended petitions...We find that no question has arisen concerning the representation ofemployees of Washington Metal, Trades, Inc., and of the Companiesherein involved..ORDERUpon the basis of the above findings of fact, the National Labor Re-lations Board hereby orders that the petitions for investigation and-certification of 'representatives of employees ofWashington MetalIS It appears that after the welders' strike in October 1941. in which the welders .of theCompanies participated, Machinists Welders Local 1351 was suspended and in February1942 was dissolved by order of the International's president.; its-members being trans-ferred to Machinists Local 79 and Auto Mechanics Local 289. WASHINGTON METAL TRADES INC.165Trades, Inc.,,and ,of. the Companies, filed-by the United BrotherhoodofWeldors, Cutters'& Helpers of America, be, and they hereby are,dismissed.APPENDIX AMEMBER COMPANIESC. Kirk Hillman d/b/a C. Kirk Hillman CompanyHydraulic Supply Manufacturing Co., Inc,Isaacson Iron WorksMarkey Machinery Company, Inc.Pacific Car and Foundry CompanyPrescott Iron Works, Inc.Puget Sound Machinery DepotPuget Sound Sheet Metal WorksFrank Hopkins d/b/a Seattle- Boiler WorksSumner Iron WorksWashington Iron WorksWebster-Brinkley Co.Western Blower CompanyYoung Iron WorksAPPENDIX BNONMEMBER COMPANIESRollin C. Rogers and H. B. Youngquist d/b/a Canal Boiler WorksEd. Flour and Carlos Flohr d/b/a Apex Sheet Metal WorksF.' T. Jenkins and C. S. Corning d/b/a Acme Boiler & TankCompany-Mrs. Nels Amick d/b/a H. Amick Sheet Metal WorksNational Steel Construction CompanyArcweld Mfg. Co..- Inc.